DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed 07/28/2022 has been entered.
Claims 1, 10 and 14 have been amended and no claims were canceled and/or added. Therefore, claims 1-3 and 5-14 are currently pending for examination. 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior office action.

Claim Rejections - 35 USC § 103
3.	Claims 1, 7, 10, 11 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Matthias (DE 102014223114; provided in the IDS and machine translation is used) in view of Henn (US 2016/0075338) and further in view of Tomlin et al. (Tomlin; US 2014/0115759).
	For claim 1, Matthias discloses a processor (20) for a warning system (1) of a straddle-type vehicle (100), the processor (20) configured to:
	acquire surrounding environment information corresponding to output of a surrounding environment detector (11) provided to the straddle-type vehicle (100) during travel of the straddle-type vehicle (100) [E.g. 0008: the data record contains data relevant to the traffic situation. The data relevant to the traffic situation can e.g. B. be data that relate to the current traffic volume, but also other road users, such. B. other motor vehicles, 0009: the data relevant to the traffic situation contain position data of a second motor vehicle. This position data can be determined by means of position determination systems of the motor vehicles and through communication between the individual motor vehicles, such as. B. a V2V (vehicle-to-vehicle) communication, are exchanged. In this way, areas relevant for traffic safety can be determined which are to be monitored by turning the head of the motor vehicle driver. This further increases road safety, 0010: the data relevant to the traffic situation contain position data of the motor vehicle. In this way, the position of the motor vehicle can be set in relation to the data relevant to the traffic situation, which further increases traffic safety; 0011: the data record contains location-relevant data, such as. B. Road topography data. In this context, location-relevant data is understood to mean data that z. B. describe the course of the road, but also visual obstacles or visual limits that restrict the driver's unobstructed view, so that the driver can reach a certain position with his vehicle and there z. B. must also change his line of sight by turning his head to get a clear view];
	determine a necessity of warning operation provided to a rider and generated by the warning system (1) based on the of output [E.g. 0062: the warning signal WS is generated if the comparison of the measurement data set MD and the image data set BD as well as the movement prognosis BP results in a discrepancy. The warning signal WS can be transmitted from the vehicle data unit 8a via the transmitting and receiving unit 20 to the loudspeakers 14, so that it is acoustically transmitted to the motor vehicle driver of the first motor vehicle 2; 0016-0018]; and
	make an alarm (30) perform the warning operation in the case where the processor determines that the warning operation is necessary [E.g. 0067: If, when comparing the motion prognosis BP with the measurement data set MD and the image data set BD, it is found that the driver of the first motor vehicle 2 has not turned his head or has not turned his head sufficiently, the warning signal WS is generated and acoustically communicated via the loudspeaker 14 when he is through the lane change would cause a dangerous traffic situation, 0073-0076], wherein the processor (20) is further configured to acquire helmet posture direction information corresponding to output of a helmet posture direction detector (13) during the travel of the straddle-type vehicle (100) [E.g. 0007, 0036-0044], and
	determine the necessity of the warning operation based on the surrounding environment information and the helmet posture direction information [E.g. 0007, 0036-0044].
	Matthias fails to expressly disclose wherein the helmet posture direction information is information that corresponds to a displacement of a posture direction of a helmet (101) worn by the rider from a reference state, which is a state where a rider’s face is oriented in an advancing direction of the straddle-type vehicle (100).
	However, as shown by Henn, it was well known in the art of warning systems that helmet posture direction information is information that corresponds to a displacement of a posture direction of a helmet worn by a rider from a reference state, which is a state where a rider’s face is oriented in an advancing direction of a straddle-type vehicle [E.g. 0010-0012, 0020, 0023].
	It would have been obvious to one of ordinary skill in the art of warning systems before the effective filling date of the claimed invention to modify Matthias with the teaching of Henn in order to provide the rider with a warning when an inattentive condition is detected so that the rider can pay more attention on the road and thereby increase the overall safety of the rider and others.
	Matthias in view of Henn fails to expressly disclose that the processor makes the alarm in response to the displacement of the posture direction of the helmet exceeding a displacement reference amount.
	However, as shown by Tomlin, it was well known in the art of helmets warning systems to include a processor that makes an alarm in response to a displacement of posture direction of the helmet exceeding a displacement reference amount [E.g. 0035 and Fig. 7].
	It would have been obvious to one of ordinary skill in the art of warning systems before the effective filling date of the claimed invention to modify Matthias in view of Henn with the teaching of Tomlin in order to provide the helmet wearer with a warning when an unsafe helmet position is detected so that the helmet wearer can be more attentive on the helmet position and thereby increase the safety of the wearer.
	For claim 7, Matthias discloses wherein the processor does not actuate the alarm (30) in the case where the processor (20) determines that the warning operation is unnecessary [E.g. 0076: If, on the other hand, a correspondence is found between the movement prognosis BP and the measurement data record MD, no warning signal WS is generated and output. A warning is thus only given if the motor vehicle driver is careless. If the motor vehicle driver makes the necessary movements and observations, he will not be unnecessarily disturbed and his attention will not be distracted].
For claim 10, is interpreted and rejected as discussed with respect to claim 1.
For claim 11, Matthias discloses wherein the helmet posture direction detector (13) includes a camera [E.g. 0013-0015].
For claim 13, is interpreted and rejected as discussed with respect to claim 1.
For claim 14, is interpreted and rejected as discussed with respect to claim 1.

4.	Claims 2-3, 5-6 and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Matthias in view of Henn further in view of Tomlin and further in view of Lutz et al. (Lutz; DE 102011084367; provided in the IDS and machine translation is used).
	For claim 2, Matthias in view of Henn and Tomlin fails to expressly disclose wherein the surrounding environment information includes information on surrounding environment ahead of the straddle-type vehicle (100), and the processor (20) determines the necessity of the warning operation by using an index value (1) of a collision possibility of the straddle-type vehicle (100) against an object located ahead of the straddle-type vehicle (100).
	However, as shown by Lutz, it was well known in the art of vehicles that a vehicle surrounding environment information includes information on surrounding environment ahead of the vehicle, and determine necessity of a warning operation by using an index value of a collision possibility of the straddle-type vehicle against an object located ahead of the vehicle [E.g. 0002-0004; Figs. 2 and 3].
	It would have been obvious to one of ordinary skill in the art of vehicle before the effective filling date of the claimed invention to modify Matthias in view of Henn and Tomlin with the teaching of Lutz in order to provide the driver with a warning when a collision is possible and thereby increase the overall safety on the road.
For claim 3, Matthias in view of Henn, Tomlin and Lutz further teaches wherein the index value (1) is a value that is changed according to at least one of a relative distance (Dr) [E.g. Lutz; 0053, 0003, 0021, 0057-0058], a relative speed (Vr), and relative acceleration (Ar) of the straddle-type vehicle (100) to the object.
For claim 5, Matthias in view of Henn, Tomlin and Lutz further teaches wherein the processor (20) is further configured to determine the necessity of the warning operation based on duration of a state where the displacement exceeds a reference amount [E.g. Tomlin; 0039, 0050-0052, 0061-0062, Fig. 7].
For claim 6, Matthias in view of Henn, Tomlin and Lutz further teaches wherein the processor (20) is further configured to determine that the warning operation is unnecessary in the case where the duration falls below the reference duration [E.g. Tomlin; 0039, 0050-0052, 0061-0062, Fig. 7].
For claim 8, Matthias in view of Henn and Tomlin fails to expressly disclose wherein the processor (20) makes the alarm (30) perform notification operation to which the rider is less sensitive to than to the warning operation, in the case where the processor (20) determines that the warning operation is unnecessary.
	However, as shown by Lutz, it was well known in the art of vehicles that a vehicle control section make an alarm perform notification operation to which the rider is less sensitive to than to a warning operation, in the case where it is determined that the warning operation is unnecessary [E.g. 0003, 0005, 0021, 0058].
	It would have been obvious to one of ordinary skill in the art of vehicle before the effective filling date of the claimed invention to modify Matthias in view of Henn and Tomlin with the teaching of Lutz in order to provide the driver with a warning that takes into consideration whether the driver perceived the obstacle or not and thereby increase the warning efficiency and reduce unnecessary driver distraction.
For claim 9, Matthias in view of Henn and Tomlin fails to expressly disclose wherein the processor (20) changes initiation timing of the warning operation according to the helmet posture direction information.
	However, as shown by Lutz, it was well known in the art of vehicles that a vehicle control section changes initiation timing of a warning operation according to the driver gaze direction information [E.g. 0003, 0005, 0021, 0058].
	It would have been obvious to one of ordinary skill in the art of vehicle before the effective filling date of the claimed invention to modify Matthias in view of Henn and Tomlin with the teaching of Lutz in order to provide the driver with a warning that takes into consideration whether the driver perceived the obstacle or not and thereby increase the warning efficiency and reduce unnecessary driver distraction.

5.	Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Matthias in view of Henn further in view of Tomlin and further in view of admitted prior art (“APA”).
	For claim 12, Matthias in view of Henn and Tomlin fails to expressly disclose wherein the helmet posture direction detector (13) includes a LIDAR sensor. 
	Examiner took official notice in the action mailed 18 January 2022, to the fact that it is old and a known expedient in the art of sensors to have helmet posture direction detector that includes a LIDAR sensor in order to satisfy system needs/ and/or environment requirement which requires and/or need to use such type of sensor, also Lidar sensors can collect data quickly with very high accuracy. As per MPEP § 2144.03(C), the statement that it is old and a known expedient in the art t to have helmet posture direction detector that includes a LIDAR sensor is taken to be admitted prior art (APA) because Applicant failed to traverse the assertion of official notice or the traverse was inadequate because Applicant's response or remarks fails to reference Examiner's assertion of official notice. Reliance on APA does not constitute new ground(s) of rejection.
Therefore, it would have been obvious to one of ordinary skills in the art of sensors before the effective filing date of the claimed invention to modify Matthias in view of Henn and Tomlin to have a helmet posture direction detector that includes a LIDAR sensor as taught by APA in order to satisfy system needs/ and/or environment requirement which requires and/or need to use such type of sensor, also Lidar sensors can collect data quickly with very high accuracy.

Response to Remarks
6.	The Applicant's remarks regarding the rejection have been considered but are moot because the arguments do not apply to the new ground of rejection. 

Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED BARAKAT whose telephone number is (571)270-3696.  The examiner can normally be reached on 9:00am-5:00PM.
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on (571) 272-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MOHAMED BARAKAT/
Primary Examiner, Art Unit 2689